Justice Powell,
with whom Justice Marshall and Justice Stevens join,
dissenting.
I would dismiss the certificate, citing Dames & Moore v. Regan, ante, p. 654, announced today. The Court’s opinion in that case provides the only answers that this Court should give to the questions certified to us by the United States Court of Appeals for the Second Circuit. Having rendered an opinion on the subject of those questions, we should not answer them in monosyllables nor attempt a syllabus of *920a portion of the Court’s opinion. We recently have dismissed certification of questions where the Court has addressed the subject of the questions in a full opinion. Foley v. Carter, 449 U. S. 1073 (1981). See also United States v. Will, 449 U. S. 200 (1980).